Case 2:19-cr-00642-VAP Document 48 Filed 12/30/19 Page 1 of 3 Page ID #:319



 1   THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
 2   BROWNE GEORGE ROSS LLP
     801 South Figueroa Street Suite 2000
 3   Los Angeles, CA 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
     E-mail: tobrien@bgrfirm.com
 5
     EVAN J. DAVIS, State Bar No. 250484
 6   HOCHMAN SALKIN TOSCHER PEREZ P.C.
     9150 Wilshire Boulevard, Suite 300
 7   Beverly Hills, California 90212-3414
     Telephone: (310) 281-3200
 8   Facsimile: (310) 859-1430
     E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                      CASE NO.: 19-cr-00642-VAP
15                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING HEARING AND
16                          v.                      DEADLINE FOR DISCLOSURE OF
                                                    PSR
17   IMAAD SHAH ZUBERI,
18                     Defendant.
19
20               Plaintiff United States of America and Defendant Imaad Shah Zuberi
21   stipulate as follows:
22               On November 22, 2019, Mr. Zuberi pled guilty to the Information,
23   and this Court scheduled a sentencing hearing for February 10, 2020, at 9:00
24   a.m. (Dkt #34.) Under Federal Rule of Criminal Procedure 32(e)(2), the
25   Probation Officer is required to disclose the Presentence Report (“PSR”) 35
26   days before the sentencing hearing, or on January 6, 2020. Fed. R. Crim.
27   Proc. 32(e)(2).
28               On December 13, 2019, the government filed the Government’s
     1393971.1
     STIPULATION TO CONTINUE SENTENCING HEARING AND DEADLINE FOR DISCLOSURE OF
                                        PSR
Case 2:19-cr-00642-VAP Document 48 Filed 12/30/19 Page 2 of 3 Page ID #:320



 1   Sentencing Position Re: Obstruction of Justice. (Dkt #40.) On December
 2   26, 2019, Mr. Zuberi filed a Motion to Strike Government’s Sentencing
 3   Position or, in the Alternative, to Limit the Government to this Single
 4   Sentencing Position (“Motion”). (Dkt #44.) The government and Mr.
 5   Zuberi plan to file a stipulation scheduling the briefing for this Motion
 6   through January 17, 2020. In addition, Mr. Zuberi has raised with the
 7   government issues and requests regarding the production of discovery, as
 8   well as the provision of information to the Court, relating to Mr. Zuberi’s
 9   sentencing. The parties believe that, in light of Mr. Zuberi’s pending Motion
10   and outstanding discovery issues being negotiated between the parties, it
11   would be in the interest of justice to continue Mr. Zuberi’s sentencing by
12   three weeks, to March 2, 2020. Under Rule 32(e)(2), the proposed
13   continuance would extend the deadline for the Probation Officer to disclose
14   the PSR to January 27, 2020.
15               THEREFORE, the government and Mr. Zuberi jointly request,
16   propose, and stipulate that the Court continue the sentencing from February
17   10, 2020, to March 2, 2020, which would thereby would extend the deadline
18   for the Probation Officer to disclose the PSR to January 27, 2020.
19   Dated: December 30, 2019            BROWNE GEORGE ROSS, LLP
20                                  By: By: /s/ Thomas P. O’Brien
                                            THOMAS P. O’BRIEN
21
22                                       HOCHMAN SALKIN TOSCHER
                                         PEREZ P.C.
23
                                         By: /s/ Evan J. Davis
24                                           EVAN J. DAVIS
25                                       Attorneys for Defendant
                                         IMAAD SHAH ZUBERI
26
27
28
     1393971.1                           2
     STIPULATION TO CONTINUE SENTENCING HEARING AND DEADLINE FOR DISCLOSURE OF
                                        PSR
Case 2:19-cr-00642-VAP Document 48 Filed 12/30/19 Page 3 of 3 Page ID #:321



 1   Dated: December 30, 2019       NICOLA T. HANNA
                                    United States Attorney
 2
                                    BRANDON D. FOX
 3                                  Assistant United States Attorney
 4                                  Chief, Criminal Division
                                        /s/ Daniel J. O’Brien, per email
 5                                  By: authorization
 6                                       DANIEL J. O’BRIEN
                                         ELISA FERNANDEZ
 7                                       Assistant United States Attorneys
 8                                  Attorneys for Plaintiff
                                    UNITED STATES OF AMERICA
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1393971.1                           3
     STIPULATION TO CONTINUE SENTENCING HEARING AND DEADLINE FOR DISCLOSURE OF
                                        PSR
